                   I IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  DONALD J. TRUMP FOR PRESIDENT,             )            No. 4:20-CV-02078
  INC., et al.,                              )
                                             )            (Judge Brann)
                 Plaintiffs,                 )
                                             )
                     v.                      )
                                             )
  KATHY BOOCKVAR, et al.,                    )
                                             )
                Defendants.                  )
                                             )


                                      ORDER


        Upon consideration of the Motion to Withdraw Appearance, IT IS HEREBY

ORDERED, ADJUDGED, and DECREED on this 16th day of November 2020, that the

appearance of John Scott and Douglas Bryan Hughes, is hereby withdrawn as counsel for

Plaintiffs.




                                             BY THE COURT:



                                               s/ Matthew W. Brann
                                             _________________________
                                             Matthew W. Brann
                                             United States District Judge
